UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINTER INVESTORS, LLC, et al.,

                          Plaintiffs,
                                                   14 Civ. 6852 (KPF)
                   -v.-
                                                         ORDER
SCOTT PANZER, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court held a conference on February 14, 2020, at 11:00 a.m. in

which new counsel, Jodie Gerard, of Wrobel Markham LLP, appeared on behalf

of Plaintiff Winter Investors, LLC; Asher Gulko appeared on behalf of

Defendants Eve, LLC and Eli Verschleiser; and David Fryman appeared on

behalf of Defendants Scott Panzer, Paul Frischer, Jesse Stein, Sol Mayer, JS3

Alternative Investments, LLC, Frischer Kranz Inc., and SMP Realty NM, LLC.

Despite attempting to reach David Relkin, counsel for Winter Investors, the

Court was unable to reach him by phone to participate in the conference.

      As discussed at the conference, Jodie Gerard, new counsel for Winter

Investors is hereby ORDERED to submit a letter to the Court, on or before,

February 21, 2020, with a new proposed discovery schedule for this case, and

explaining whether she and her firm will be representing Plaintiff Jacob

Frydman. David Relkin is ORDERED to assist Gerard and any other new

counsel joining this case on behalf of Winter Investors and/or Frydman to

ensure a smooth transition of counsel.
     SO ORDERED.

Dated: February 14, 2020
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:
 Jacob Frydman
 46 Ledgerock Lane
 Hyde Park, NY 12538




A copy of this Order was mailed by Chambers to:
 Eli Verschleiser
 3501 Avenue T
 Brooklyn, NY 11234




                                            2
